



Exhibit 10.3




AMENDMENT TO
STACK TECHNOLOGY TRANSFER AND LICENSE AGREEMENT




THIS AMENDMENT is made and entered into as of October 10, 2016.


BY AND BETWEEN


(1)
POSCO Energy Co., Ltd., a corporation duly organized and existing under the laws
of the Republic of Korea, having its principal place of business at POSCO
Center, 440 Teheran-ro, Gangnam-gu, Seoul 135-777, Korea (“POSCO Energy”); and



(2)
FuelCell Energy, Inc., a Delaware corporation having a principal place of
business at 3 Great Pasture Rd., Danbury, CT 06810, U.S.A. (“FCE”).



POSCO Energy and FCE are sometimes referred to herein individually as a “Party”
and collectively as the “Parties.”


RECITALS


WHEREAS, POSCO Energy and FCE are parties to a series of technology transfer
agreements identified as follows:


(a)
the Alliance Agreement, dated as of February 7, 2007 (the “AA”);

(b)
the Technology Transfer, Distribution and Licensing Agreement, dated as of
February 7, 2007, (the “TTA”);

(c)
the Stack Technology Transfer and License Agreement dated October 27, 2009 (the
“STTA”); and

(d)
the Cell Technology Transfer and License Agreement dated October 31, 2012 (the
“CTTA”);

all as amended, and among other agreements; and


WHEREAS, the Parties desire to amend the Term of the STTA, as amended previously
on January 25, 2011 and October 31, 2012, respectively, in accordance with the
terms and conditions set forth below.


NOW, THEREFORE, in consideration of the foregoing premises and mutual promises
made herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties agree as follows:


1.
Section 8.1 of Article VIII of the STTA is replaced in its entirety by the
following:



8.1 Term. The initial term of this Agreement (the “Initial Term”) shall commence
on the Effective Date and shall expire, unless earlier terminated in accordance
with the provisions set forth herein, on October 31, 2027.




Except as set forth in this Amendment, the STTA is unaffected and shall continue
in full force and effect in accordance with its terms.











--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date and year written below.


POSCO Energy Co., Ltd.
 
 
FuelCell Energy, Inc.
 
 
 
 
 
 
By: /s/ Tong-Wood Shim
 
 
By: /s/ Michael S. Bishop
 
 
 
 
 
 
Name: Tong-Wook Shim
 
 
Name: Michael S. Bishop
 
Title: Executive Vice President,
 
 
Title: Senior Vice President,
 
         Chief Financial Officer    
 
 
         Chief Financial Officer
 
 
 
 
 
 
Date:    October 10, 2016
 
 
Date: October 13, 2016
 
 
 
 
 
 






